 1 JAMES N. KRAMER (SBN 154709)
   jkramer@orrick.com
 2 ALEXANDER K. TALARIDES (SBN 268068)
   atalarides@orrick.com
 3 ORRICK, HERRINGTON & SUTCLIFFE LLP
   The Orrick Building
 4 405 Howard Street
   San Francisco, CA 94105-2669
 5 Telephone: (415) 773-5700
   Facsimile:     (415) 773-5759
 6
   Attorneys for Nominal Defendant Apple Inc.
 7
   [Additional Counsel on Signature Pages]
 8
 9
                                UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11                                    OAKLAND DIVISION

12
   IN RE APPLE INC. STOCKHOLDER                 )   Lead Case No. 4:19-cv-05153-YGR
13 DERIVATIVE LITIGATION                        )   (Consolidated with Cases No. 4:19-cv-05863-
                                                )   YGR, 4:19-cv-05881-YGR, and 4:19-cv-08246-
14 ______________________________________       )   YGR)
                                                )
15 This Document Relates To:                    )   STIPULATION AND [PROPOSED]
                                                )   ORDER TO CONTINUE STAY OF
16      ALL ACTIONS.                            )   ACTION
                                                )
17                                              )   Judge: Yvonne Gonzalez Rogers
                                                )   Date Action Filed: August 19, 2019
18                                              )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21

22

23
24

25

26
27

28

                        STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1          Plaintiffs Terrence Zehrer, Andrew Fine, Tammy Federman SEP/IRA, and the Rosenfeld Family

 2 Foundation (collectively “Plaintiffs”), and nominal defendant Apple Inc. (“Apple”), by and through their
 3 undersigned counsel, stipulate as follows:

 4          WHEREAS, the complaints filed in this consolidated stockholder derivative action (the

 5 “Derivative Action”) allege, inter alia, breaches of fiduciary duty and violations of the Securities
 6 Exchange Act of 1934 by certain officers and directors of Apple (collectively with Apple, the

 7 “Defendants”);

 8          WHEREAS, a consolidated securities fraud class action captioned In re Apple Inc. Securities

 9 Litigation, No. 4:19-cv-02033-YGR (N.D. Cal.) is currently pending in this Court (the “Federal Securities

10 Action”), and is factually related to this Derivative Action;

11          WHEREAS, the Court has previously entered orders, pursuant to stipulations submitted by the

12 parties, temporarily staying the Derivative Action pending further developments in the Federal Securities

13 Action (see, e.g., Dkt. No. 43); and

14          WHEREAS, the most recently ordered stay expired on January 4, 2021 (60 days following the

15 Court’s entry of its decision on the motion to dismiss the Revised Consolidated Class Action Complaint in

16 the Federal Securities Action, granting in part and denying in part the motion);

17          WHEREAS, the Court in the Federal Securities Action recently held a Case Management

18 Conference and issued a Case Management Order setting a fact discovery deadline of March 16, 2022;

19          WHEREAS, the parties agree that it would serve the interests of judicial economy and conserve

20 party resources to continue the current stay of proceedings and stay the Derivative Action until a date 30
21 days after the close of fact discovery in the Federal Securities Action;

22          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties, through their

23 respective counsel of record, as follows:
24          1.      Except as specifically set forth herein, all proceedings in the Derivative Action, including

25 any obligation to respond to any complaint, are hereby stayed until a date 30 days after the close of fact

26 discovery in the Federal Securities Action.
27          2.     During the pendency of the stay of proceedings, Apple shall advise Plaintiffs of any

28 mediation with the plaintiff(s) in the Federal Securities Action and endeavor in good faith to include
                                                     -1-
                            STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1 Plaintiffs in any such mediation. In the event that Plaintiffs are not able to participate, then Apple will

 2 endeavor in good faith to arrange a separate mediation with Plaintiffs in regard to the derivative claims on
 3 a date close to the mediation in the Federal Securities Action. If Apple engages in mediation or other

 4 formal settlement negotiations regarding the same or similar facts as those alleged in the Derivative Action

 5 with any Company shareholder during the pendency of the stay of proceedings, Apple agrees to endeavor
 6 in good faith to include Plaintiffs in any such mediation or other formal settlement negotiations.

 7          3.      The composition of Apple's Board of Directors that will be considered in connection with

 8 determining whether Plaintiffs’ operative consolidated complaint, amended or otherwise, has adequately
 9 pled that a pre-litigation demand on the Company’s Board of Directors would have been futile shall be the

10 composition of the Board of Directors as of August 19, 2019, the date the earliest of the actions

11 consolidated into this Derivative Action was initiated.
12          4.      Plaintiffs may file a consolidated complaint during the pendency of the stay of proceedings.

13   The filing of a consolidated complaint shall not affect the pendency of the stay of proceedings.

14 Defendants shall not be required to move, answer, plead, or otherwise respond to any consolidated
15 complaint during the pendency of the stay of proceedings.

16          5.      This stay shall not preclude Plaintiffs from pursuing, during the course of the stay, any

17 rights Plaintiffs may have individually or collectively to inspect the Company’s books and records
18 pursuant to California Corporations Code section 1601 (“Section 1601”), nor shall it impact Apple’s rights

19 or defenses in response to any demand pursuant to Section 1601.

20          6.      Any party may lift the stay by providing thirty (30) days’ written notice to all counsel of

21 record via e-mail that they no longer consent to the voluntary stay of this Derivative Action.

22          7.      Within forty-five (45) days of the expiration or lifting of the stay pursuant to paragraphs 1

23 or 6 hereof, the parties will meet and confer to agree upon a schedule for proceedings in the Derivative
24 Action and file a stipulation regarding the same with the Court.

25          8.      By entering into this stipulation, the parties do not waive any rights or defenses not

26 specifically addressed herein.
27

28
                                                         -2-
                            STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
1        IT IS SO STIPULATED.

2
3 Dated: January 21, 2021           ROBBINS LLP
                                    BRIAN J. ROBBINS
4                                   CRAIG W. SMITH
                                    STEVEN R. WEDEKING
5
6                                                       /s/ Craig W. Smith
                                                        CRAIG W. SMITH
7
                                    5040 Shoreham Place
8                                   San Diego, CA 92122
                                    Telephone: (619) 525-3990
9                                   Facsimile (619) 525-3991
                                    E-mail: brobbins@robbinsllp.com
10                                          csmith@robbinsllp.com
                                            swedeking@robbinsllp.com
11
12                                  WEISSLAW LLP
                                    DAVID C. KATZ (admitted pro hac vice)
13                                  MARK D. SMILOW (pro hac to be filed)
                                    JOSHUA RUBIN (pro hac to be filed)
14                                  1500 Broadway, 16th Floor
                                    New York, NY 10036
15                                  E-Mail: dkatz@weisslawllp.com
                                            msmilow@weisslawllp.com
16                                          jrubin@weisslawllp.com
17                                  WEISSLAW LLP
                                    Joel E. Elkins
18                                  9107 Wilshire Blvd., Suite 450
                                    Beverly Hills, CA 90210
19                                  Telephone: (310) 208-2800
                                    Facsimile (310) 209-2348
20                                  E-mail: jelkins@weisslawllp.com
21                                  Co-Lead Counsel for Plaintiffs
22

23
24

25

26
27

28
                                              -3-
                       STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
 1 Dated: January 21, 2021                 ORRICK HERRINGTON AND SUTCLIFFE LLP
                                           JAMES N. KRAMER
 2                                         ALEXANDER K. TALARIDES
 3
                                                         /s/ Alexander K. Talarides
 4                                                      ALEXANDER K. TALARIDES
 5                                         The Orrick Building
                                           405 Howard Street
 6                                         San Francisco, CA 94105
                                           Telephone: (415) 773-5700
 7                                         E-mail: jkramer@orrick.com
                                                   atalarides@orrick.com
 8
                                           Counsel for Nominal Defendant Apple Inc.
 9

10

11
12         I, Alexander K. Talarides, am the ECF User whose ID and password are being used to file this

13 Stipulation and [Proposed] Order to Continue Stay of Action. In compliance with Civil L.R. 5-1(i), I

14 hereby attest that concurrence in the filing of this document has been obtained from each of the other
15 signatories.

16
                                                                  /s/ Alexander K. Talarides
17
                                                                ALEXANDER K. TALARIDES
18

19

20
21                                                   ***

22         PURSUANT TO STIPULATION, IT IS SO ORDERED.

23
24
     DATED:       January 25, 2020
25                                              HONORABLE YVONNE GONZALEZ ROGERS
                                                   UNITED STATES DISTRICT JUDGE
26
27

28
                                                     -4-
                          STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY
